 


110 HR 3969 IH: To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize the President to dispose of excess materials, supplies, and equipment acquired pursuant to that Act to assist victims of major disasters, emergencies, and incidents, and for other purposes.
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3969 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Mr. Mica (for himself and Mr. Ross) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to authorize the President to dispose of excess materials, supplies, and equipment acquired pursuant to that Act to assist victims of major disasters, emergencies, and incidents, and for other purposes. 
 
 
1.Disposal of excess materials, supplies, and equipmentTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following: 
 
327.Disposal of excess materials, supplies, and equipmentNotwithstanding any other provision of law, if the President determines that materials, supplies, or equipment acquired by the President pursuant to title IV or V for response or recovery efforts in connection with a major disaster or emergency are in excess of the amount needed for those efforts, the President may transfer the excess materials, supplies, or equipment, by sale, donation, or otherwise, directly to a State or other governmental entity or to a voluntary organization for the purpose of assisting disaster victims in other major disasters and emergencies and in incidents that do not result in a declaration of a major disaster or emergency.. 
2.Disposal of temporary housing units 
(a)FindingsCongress finds the following: 
(1)The Federal Emergency Management Agency has a large number of temporary housing units that are underutilized. 
(2)These units could be helpful to States in their efforts to assist disaster victims in incidents that do not result in a Federal declaration of a major disaster or emergency. 
(b)DisposalSection 408(d)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)(ii)) is amended by striking “victims in major disasters and emergencies” and inserting victims in major disasters and emergencies and in incidents that do not result in a declaration of a major disaster or emergency. 
(c)Special ruleIn the case of an unused temporary housing unit described in section 689k of the Post-Katrina Emergency Management Reform Act of 2006 (Public Law 109–295; 120 Stat. 1456), the President may dispose of the unit in accordance with the requirements of that section or in accordance with section 408(d)(2)(B)(ii) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(d)(2)(B)(ii)), as amended by this section. 
3.Individual assistance factors In order to provide more objective criteria for evaluating the need for assistance to individuals and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State and local emergency management associations, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations, to measure the severity, magnitude, and impact of a disaster.   
 
